DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 03/29/2021.
Claims 1, 3-7, 10, 12-15, 20, and 22-29 have been cancelled.
Claims 30-49 have been newly added.
Claims 30-49 are pending.
Claims 30-49 are rejected.

Response to Arguments
In Remarks filed on 03/29/2021, Applicant substantially argues:
The previously presented 35 U.S.C. 112(b) pertaining to claims 27-29 are now moot due to the current status of the claims. Applicant’s arguments have been fully considered and are found to be persuasive; therefore, the Examiner withdraws the 35 U.S.C. 112(b) rejection made in the Office action dated 12/28/2020.
The applied reference Asthana fails to disclose the limitations of claim 30, and similarly recited in claims 37 and 43, of “receiving [by a delete daemon] for at least one application … a respective at least one asset deletion action to be taken … to delete assets associated with the at least one application.” Furthermore, additionally cited references Rajaram, Klassen, Shaheen and Mo fail to resolve the deficiencies of Asthana. 
The applied references fail to disclose the limitations of dependent claims 31-36, 38-42, and 44-49 by virtue of dependency on respective independent claims for reasons indicated above. Applicant’s argument have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated March 29, 2021.

Claim Rejections - 35 USC § 103

Claims 30, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2015/0081978) in view of Rajaram et al. (US 2013/0185341).

Regarding claim 30, Daly discloses, in the italicized portions, a method for managing available storage space on a computing device, the method comprising, by a delete daemon executing on the computing device ([0083] Scenario 400 begins with cached thread 316a sending insertion message 402 to cache 316b. Insertion message 402 can be a message requesting storage for a requested number of bytes, a requested number of items (e.g., objects, records, data structures, inputs, outputs), or for some other entities; e.g., cache keys, rows, and/or columns. Cache 316b can then send request memory message 404a to memory manager 222 to request allocation of an amount of memory to store the data requested to be stored by cached thread 316a.): receiving, for at least one application of a plurality of applications installed on the computing device, a respective at least one asset deletion action to be taken by the at least one application to delete assets associated with the at least one application ([0093] As such, global cache manager 214 can request that memory be freed from application 212. To request freeing of memory, global cache manager 214 can send a trim, or reduce memory usage, message to each global-cache-managed cache 310b, 312b, 314b of application 212. FIG. 4A shows that global-cache-managed cache 310b, acting as or on behalf of global cache manager 214, send trim messages 416a, 416b respectively to global-cache-managed caches 312b, 314b to request each cache reduce memory usage. In scenario 400, global-cache-managed cache 310b sends, along with send trim messages 416a, 416b, a trim message to itself--the trim message sent to and from global-cache-managed cache 310b is not shown in FIG. 4A. [0094] A trim message can specify an amount of memory requested for trimming (reduction) in terms of a percentage amount, e.g., reduce storage for a global-cache-managed cache by X % of allocated memory; in terms of a number of units, e.g., reduce storage for the global-cache-managed cache by X1 units of allocated memory; in terms of a range of percentages or units; e.g., a range from X % to Y %, a range from X1 to Y1 units of memory, or using some other specification.); receiving a request to store at least one asset on a storage device that is communicably coupled to the computing device, wherein the request specifies an amount of storage space that is required to store the at least one asset ([0083]); in response to determining that the amount of storage space is not available on the storage device, and, for at least one application of the plurality of applications: issuing, to the at least one application, a respective asset deletion request to perform the respective at least one asset deletion action to delete at least one asset associated with the at least one application; and in response to determining, based on at least one asset deletion request, that the amount of storage space has been made available: causing the at least one asset to be stored on the storage device ([0096] For example, garbage collector 224 can reclaim: memory not recently used by application 212, memory allocated to inactive and/or terminated threads of application 212, memory requested for deallocation by application 212, and/or memory satisfying other criteria; e.g., memory most recently allocated to application 212. Memory reclaimed from application 212 can be deallocated from application 212 and assigned to memory manager 222 for later allocation to applications, threads, objects, processes, caches and/or other memory-utilizing aspects of mobile device 200, including reallocation of memory to application 212. In some scenarios, garbage collector 224 can reclaim memory from additional applications than application 212 during reclaim memory operation 420b; e.g., garbage collector 224 can reclaim memory from all applications in application space 210 during reclaim memory operation 420b. [0097] After reclaim memory operation 420b, if triggering-event notification 412 is not an insertion message, scenario 400 can continue with triggering-event notification 424.). Herein it is disclosed that the memory manager 222, which is found analogous to the delete daemon, may receive a request to allocate memory Paragraphs [0025] and [0028] “Application 104, on the other hand, manages its own storage. Thus, application 104 can direct the creation, deletion and/or modification of files on storage devices 108 and/or 110. Application 104 can be a variety of different applications, such as a database application, an application responsible for formatting storage devices, an application responsible for repositioning data on or otherwise managing storage devices, and so forth. Although a single application 104 is illustrated in FIG. 1, it is to be appreciated that multiple applications can be included on consumer device 100, each such application managing its own storage. [0028] Both file system 102 and application 104 can send read and/or write requests as well as delete notifications to storage stack 106. Application 104 can pass such read and/or write requests and delete notifications to storage stack via file system 102, or alternatively interact with storage stack 106 directly as discussed above.” Herein it is indicated that the individual applications may manage their own storage and be requested for memory modification operations. As indicated in Paragraphs [0043-0044], the appropriate component may be utilized for identifying memory that can be made available. This may be view in conjunction with the memory manager of Daly for issuing commands to the respective applications for deallocating respective memory to increase the total available memory for allocation. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Daly and Rajaram such that when the memory is to be made available to service a store request, respective applications are determining allocated space that can be freed such that it would appropriately satisfy the following store request (Daly [0074]). Daly and Rajaram are analogous art as they are from the same field of endeavor of managing memory access operations.
Regarding claim 37, Daly discloses, in the italicized portions, a computing device configured to manage available storage space on a storage device that is communicably coupled to the computing device, the computing device comprising: at least one processor; and at least one memory ([0173] Computing device 700 may include a user interface module 701, a network-communication interface module 702, one or more processors 703, and data storage 704, all of which may be linked together via a system bus, network, or other connection mechanism 705.) storing instructions that, when executed by the at least one processor, cause the computing device to implement a delete daemon configured to ([0083]): receive, for at least one application of a plurality of applications installed on the computing device, a respective at least one asset deletion action to be taken by the at least one application to delete assets associated with the at least one application ([0093-0094]); receive a request to store at least one asset on the storage device, wherein the request specifies an amount of storage space that is required to store the at least one asset ([0083]); in response to determining that the amount of storage space is not available on the storage device, and, for at least one application of the plurality of applications: issue, to the at least one application, a respective asset deletion request to perform the respective at least one asset deletion action to delete at least one asset associated with the at least one application; and in response to determining, based on at least one asset deletion request, that the amount of storage space has been made available: cause the at least one asset to be stored on the storage device ([0096-0097]). Daly does not explicitly disclose issuing to the at least one application to perform at least one asset deletion action to delete an asset associated with the application. Regarding this limitation, Rajaram discloses in Paragraphs [0025] and [0028] that the individual applications may manage their own storage and be requested for memory modification operations. Claim 37 is rejected on a similar basis as claim 30.
Regarding claim 43, Daly discloses, in the italicized portions, at least one non-transitory computer readable storage medium configured to store instructions that ([0195]), when executed by at least one processor included in a computing device, cause the computing device to manage available storage space on a storage device that is communicably coupled to the computing device, by implementing a delete daemon configured to carry out steps that include ([0083]): receiving, for at least one application of a plurality of applications installed on the computing device, a respective at least one asset deletion action to be taken by the at least one application to delete assets associated with the at least one application ([0093-0094]); receiving a request to store at least one asset on the storage device, wherein the request specifies an amount of storage space that is required to store the at least one asset ([0083]); and in response to determining, based on at least one asset deletion request, that the amount of storage space has been made available: causing the at least one asset to be stored on the storage device ([0096-0097]). Daly does not explicitly disclose issuing to the at least one application to perform at least one asset deletion action to delete an asset associated with the application. Regarding this limitation, Rajaram discloses in Paragraphs [0025] and [0028] that the individual applications may manage their own storage and be requested for memory modification operations. Claim 43 is rejected on a similar basis as claim 30.

Claims 31, 34-35, 38, 41, 44 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Rajaram and further in view of Asthana (2005/0188163).

Regarding claim 31, Daly and Rajaram do not explicitly disclose the method of claim 30, wherein, for the at least one application, the respective at least one asset deletion action is selected by a user by way of a user interface presented on a display device that is communicably coupled to the computing device. Regarding this limitation, Asthana discloses in Paragraphs [0010-0011] “[0010] The memory management module 12 maintains memory allocation and retention data for the software applications 14 to control the amount of memory 16 that each software application 14 may utilize (see, e.g., FIG. 2). The amount of memory 16 allocated to each software application 14 may be configured by the memory management module 12 when the software applications 14 are installed to the mobile device 10, and may preferably be modified by a device user via the user interface 20. If additional memory is needed by a particular software application 14, then the memory management module 12 may allocate additional memory (i.e., free memory), if available, or may attempt to free additional memory by implementing the memory retention policies. [0011] For example, if Application 1 requires additional memory to store data, then the memory management module 12 may first determine if any free memory is available for allocation to Application 1. Free memory may either be allocated automatically by the memory management module 12 or may be allocated with permission from the device user.” Herein it is disclosed by Asthana that during the process of attempting to deallocate memory from an application, the user may dictate allocation operations via the user interface. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asthana with the operations as performed by Daly and Rajaram in order to provide the option to the user for controlling the operation (Asthana [0010]). Daly, Rajaram, and Asthana are analogous art as they are from the same field of endeavor of managing memory access operations.
Regarding claim 34, Daly and Rajaram do not explicitly disclose the method of claim 30, further comprising, in response to determining, based the at least one asset deletion action taken by the at least one application of the plurality of applications, that the amount of storage space has not been made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to potentially free the amount of storage space required to store the at least one asset. Daly does disclose in Paragraph [0099] “If sufficient memory is not reclaimed, global cache manager 214 can attempt to obtain additional memory by sending additional trim and request garbage collection message(s), denying triggering-event notification 412, waiting for some time (e.g., for a pre-determined period of time, for memory to be freed, for the reclaim memory operation to proceed, for the reclaim memory operation to finish), or combinations thereof.” Herein it is disclosed that when initial memory that is made available is insufficient to store the request that additional memory may be queried to meet the request. Daly does not present assets to a user via an interface; however, Asthana discloses in Paragraphs [0010-0011] that the user may choose via the interface to modify allocation to an application to meet a request to store additional data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asthana with the operations as performed by Daly and Rajaram in order to provide the option to the user for controlling the operation to free identified memory (Asthana [0010]).
Regarding claim 35, Daly and Rajaram do not explicitly disclose the method of claim 30, wherein each application of the plurality of applications is configured to prioritize each asset of one or more assets for deletion based on one or more of the following: whether the asset can be derived from asset on the storage device, a last access date associated with the asset, a size associated with the asset, a consumption level associated with the asset, whether the asset is a duplicate asset, whether the asset is included in a trash folder, an importance value associated with the asset, or contextual conditions associated with the computing device. Regarding this limitation, Asthana discloses in Paragraph [0018] “At step 60, an application memory segment is selected according to an application priority hierarchy, as described above with reference to FIG. 2. Then, at step 62 a memory retention policy (e.g., LRU, largest file size, FIFO, etc.) is applied to the selected application memory segment to free additional memory. The memory retention policy may be different for each software application. For example, the method may execute a sub-routine to identify memory retention parameters specific to a particular software application.” Herein it is disclosed that memory to be made available associated with an application may be selected according to a priority hierarchy. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asthana with the operations as performed by Daly and Rajaram in order to define in order in which memory is increasingly made available to meet the memory allocation request.
Regarding claim 38, Daly and Rajaram do not explicitly disclose the computing device of claim 37, wherein, for the at least one application, the respective at least one asset deletion action is selected by a user by way of a user interface presented on a display device that is communicably coupled to the computing device. Regarding this limitation, Asthana discloses in Paragraphs [0010-0011] that during the process of attempting to deallocate memory from an application, the user may dictate allocation operations via the user interface. Claim 38 is rejected on a similar basis as claim 31.
Regarding claim 41, Daly and Rajaram do not explicitly disclose the computing device of claim 37, wherein the delete daemon is further configured to, in response to determining, based the at least one asset deletion action taken by the at least one application of the plurality of applications, that the amount of storage space has not been made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to potentially free the amount of storage space required to store the at least one asset. Daly does disclose in Paragraph [0099] that when initial memory that is made available is insufficient to store the request that additional memory Paragraphs [0010-0011] that the user may choose via the interface to modify allocation to an application to meet a request to store additional data. Claim 41 is rejected on a similar basis as claim 34.
Regarding claim 44, Daly and Rajaram do not explicitly disclose the at least one non-transitory computer readable storage medium of claim 43, wherein, for the at least one application, the respective at least one asset deletion action is selected by a user by way of a user interface presented on a display device that is communicably coupled to the computing device. Regarding this limitation, Asthana discloses in Paragraphs [0010-0011] that during the process of attempting to deallocate memory from an application, the user may dictate allocation operations via the user interface. Claim 44 is rejected on a similar basis as claim 31.
Regarding claim 47, Daly and Rajaram do not explicitly disclose the at least one non-transitory computer readable storage medium of claim 43, wherein the steps further include, in response to determining, based the at least one asset deletion action taken by the at least one application of the plurality of applications, that the amount of storage space has not been made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to potentially free the amount of storage space required to store the at least one asset. Daly does disclose in Paragraph [0099] that when initial memory that is made available is insufficient to store the request that additional memory may be queried to meet the request. Daly does not present assets to a user via an interface; however, Asthana discloses in Paragraphs [0010-0011] that the user may choose via the interface to modify allocation to an application to meet a request to store additional data. Claim 47 is rejected on a similar basis as claim 34.
Regarding claim 48, Daly and Rajaram do not explicitly disclose the at least one non-transitory computer readable storage medium of claim 43, wherein each application of the plurality of applications is configured to prioritize each asset of one or more assets for deletion based on one or more of the following: whether the asset can be derived from asset on the storage device, a last access date associated with the asset, a size associated with the asset, a consumption level associated with the asset, whether the asset is a duplicate asset, whether the asset is included in a trash folder, an importance value associated with the asset, or contextual conditions associated with the computing device. Regarding this limitation, Asthana discloses in Paragraph [0018] that memory to be made available associated with an application may be selected according to a priority hierarchy. Claim 48 is rejected on a similar basis as claim 35.

Claims 32-33, 39-40 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Rajaram and further in view of Asthana and still further in view of Mo et al. (US 2015/0373116).

Regarding claim 32, Daly, Rajaram and Asthana do not explicitly disclose the method of claim 31, wherein the respective at least one asset deletion action comprises: copying at least one asset to a remote storage service that is accessible to the computing device. Regarding this limitation, Mo discloses in Paragraphs [0003] and [0015] “[0003] The method includes determining available local storage capacity of the mobile device. The method includes uploading the content items to secondary storage, and selecting one or more of the content items to remove from the local storage based on predetermined criteria when the available local storage capacity meets a threshold local storage capacity level. [0015] In some implementations, the secondary storage is remote from the mobile device. In some implementations, the secondary storage is separate from the mobile device.” Herein it is disclosed that the content may be moved to a secondary storage that is located remotely to the device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daly, Rajaram, Asthana, and Mo to ensure data is backed up prior to deletion when freeing space such that it is not permanently lost. Daly, Rajaram, Asthana, and Mo are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 33, Mo further discloses the method of claim 32, wherein the respective at least one asset deletion action further comprises: deleting the at least one asset from a storage that is communicably coupled to the computing device ([0003] and [0005] In some implementations, the predetermined criteria includes whether one or more of the content items have been successfully uploaded to secondary storage.). Herein it is disclosed that criteria to delete items from the device may be that they have been copied to remote storage.
Regarding claim 39, Daly, Rajaram and Asthana do not explicitly disclose the computing device of claim 38, wherein the respective at least one asset deletion action comprises: copying at least one asset to a remote storage service that is accessible to the computing device. Regarding this limitation, Mo discloses in Paragraphs [0003] and [0015] that the content may be moved to a secondary storage that is located remotely to the device. Claim 39 is rejected on a similar basis as claim 32.
Regarding claim 40, Mo further discloses the computing device of claim 39, wherein the respective at least one asset deletion action further comprises: deleting the at least one asset from a storage that is communicably coupled to the computing device ([0003] and [0005]). Claim 40 is rejected on a similar basis as claim 33.
Regarding claim 45, Daly, Rajaram and Asthana do not explicitly disclose the at least one non-transitory computer readable storage medium of claim 44, wherein the respective at least one asset deletion action comprises: copying at least one asset to a remote storage service that is accessible to the computing device. Regarding this limitation, Mo discloses in Paragraphs [0003] and [0015] that the content may be moved to a secondary storage that is located remotely to the device. Claim 45 is rejected on a similar basis as claim 32.
Regarding claim 46, Mo further discloses the at least one non-transitory computer readable storage medium of claim 45, wherein the respective at least one asset deletion action further comprises: deleting the at least one asset from a storage that is communicably coupled to the computing device ([0003] and [0005]). Claim 46 is rejected on a similar basis as claim 33.

Claims 36, 42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Rajaram and further in view of Klassen (US 2005/0239494).

Regarding claim 36, Daly and Rajaram do not explicitly disclose the method of claim 30, wherein the respective asset deletion request issued to the at least one application is assigned an urgency level that influences at least one manner by which the at least one application attempts to delete assets. Paragraphs [0056] and [0059] “[0056] In the example of FIG. 5, the data store management configurations applied by the data store management system 56 to the data storage areas 44, 46, 48, 52, 54, 92 may specify a memory retention configuration 94, a memory retention algorithm 96 and a control level 98 … Example control levels 98 which may be applied to a particular data storage area may designate that the data store management system 56 release data from memory that has not been accessed for a particular period of time (e.g., CL1 and CL2) or that is of a particular file size (e.g., CL3). It should be understood, however, that the data store management configurations illustrated in tables 94, 96 and 98 are illustrative of example configurations, and other configurations could also be utilized by the data store management system 56. [0059] If additional memory is still required after each data storage location 44, 48, 52, 92 has been accessed at its designated control level 98, then the data store management system 56 may increment the designated control level and begin the control level deletion process again. For example, if additional memory is needed in the example of FIG. 5, then the control level of the browser cache 48 may be incremented to level 6 (CL2-LVL6), the message store 44 may be incremented to control level 2 (CL1-LVL2), the browser bookmarks store 52 may be incremented to control level 4 (CL1-LVL4), and the notes storage location 92 may be incremented to control level 2 (CL3-LVL2).” Herein it is disclosed by Klassen that delete requests sent by the data store management correspond to a control level. In the case that there is still insufficient memory made available to respond to the request, the control level is incremented and the data store management resends the delete request. Klassen therefore discloses sending and receiving indications in response to a first delete request at an urgency level which influences how memory is determined to be made available. Klassen further notes in Paragraphs [0057-0058] and [0060] that the management may be corresponding to individual applications and that the applications may be managed in different configurations when determining what data to delete. In view of Daly and Rajaram, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the request in order to respectively service the memory allocation request as provided by freeing 
Regarding claim 42, Daly and Rajaram do not explicitly disclose the computing device of claim 37, wherein the respective asset deletion request issued to the at least one application is assigned an urgency level that influences at least one manner by which the at least one application attempts to delete assets. Regarding the urgency level that influences at least one manner by which the application attempts to delete assets, Klassen discloses in Paragraphs [0056] and [0059] that delete requests sent by the data store management correspond to a control level. In the case that there is still insufficient memory made available to respond to the request, the control level is incremented and the data store management resends the delete request. Claim 42 is rejected on a similar basis as claim 36.
Regarding claim 49, Daly and Rajaram do not explicitly disclose the at least one non-transitory computer readable storage medium of claim 43, wherein the respective asset deletion request issued to the at least one application is assigned an urgency level that influences at least one manner by which the at least one application attempts to delete assets. Regarding the urgency level that influences at least one manner by which the application attempts to delete assets, Klassen discloses in Paragraphs [0056] and [0059] that delete requests sent by the data store management correspond to a control level. In the case that there is still insufficient memory made available to respond to the request, the control level is incremented and the data store management resends the delete request. Claim 49 is rejected on a similar basis as claim 36.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135